PER CURIAM.
In light of counsel for petitioner’s representation to the court that the state does not oppose the granting of relief, the petition seeking a belated appeal of the judgment and sentence imposed March 5, 2002, in Leon County Circuit Court case number R2000M476-AF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. RApp. P. 9.141(c)(5)(D). If petitioner quahfies for appointed counsel the trial court shall appoint counsel to represent petitioner on appeal.
BOOTH, BENTON and VAN NORTWICK, JJ., concur.